﻿I wish to begin my address to the Assembly, Sir, by saying how pleased I am at your election to preside, with your usual skill and wisdom, over the difficult work of the forty-fifth session of the General Assembly, the highest forum at which the world's problems are discussed. In congratulating you, we also wish to express our gratitude to your predecessor, Mr. Joseph Garba, for his work during the forty-fourth session of the General Assembly; this makes it clear that the Organisation - to which we are so proud to belong and to which we feel such a sense of commitment - is continuing its consistent efforts to the benefit of the higher interests of the international community. 
We also wish to make special mention of the significant and important role played by the Secretary-General at this crucial tint· in history, when more than ever before, the function of diplomatic understanding requires the contribution of experienced men of vision. Zn particular, as far as BÍ Salvador is concerned, we wish to express our sincere and profound gratitude to the Secretary-General for his efforts and those of his personal representative, Dr. Alvaro de Sote, to find a political solution to the Salvadoran conflict, which for over a decade has inflicted tremendous suffering on the people of my country.
This is the second time I have spoken from this rostrum from which the representatives of all the peoples of the world make their voices heard. I must candidly say that I have been greatly struck by the extraordinary magnitude and pace of the changes that have occurred in the world in the last year. The transformation now occurring in the consciousness of humanity is so significant and so far reaching in its implications that I would even go so far as to say that it is an unprecedented development in the history of the last few centuries. I wish to emphasise that it is a phenomenon of consciousness that is in question, because it seems beyond any doubt that what we are seeing is not merely a change of ideologies but the emergence of a much more dynamic and broader conception of liberty in the political, economic and cultural spheres.
After a traumatic century in which virtually the entire intelligentsia of the world allowed itself to be seduced by the mirage of radicalism, sacrificing freedom on the altar of equality, the totalitarian utopia bas collapsed, leaving it quite evident that no equality and no progress have been achieved and showing that freedom, despite all the chains, is a fundamental and invariable force. The most exemplary and beautiful phenomenon we have noted in recent months is that freedom eventually prevails over any ideology that tries to adulterate or destroy it, and the individual will survives even the most sophisticated collectivist aberrations. 
That is true mot only for the industrialised world, but also for the developing world. Freedom is not the exclusive privilege of anyone, nor is democracy anyone's exclusive patrimony. All humans have the right and ability to be free. All peoples have the capacity to live and to develop in democracy. In the new era of human history that we are now entering, there is no longer any room for paralysing authoritarianism or destructive totalitarianism. The change that is taking place in history belongs to all of us and commits all of us.
Fortunately, the simplistic catch-phrases of ideology have lost all their spurious magic. What is now prevailing is a healthy pragmatism that will make it possible to restructure the systems of ideas in a healthier way more in keeping with the dynamism of the creative spirit of humanity. The dreadful wars and bloody revolutions hove taught us a lesson that is as old as history itself but more valid and more vigorous than even violence and hatred cause only destruction, because they are the greatest enemies of life.
As those responsible for the conduct of the affairs of our nations, we are meeting here precisely to work for life. The renewed interest in the protection of children is evidence of that. The widespread determination to save and protect the natural environment is also evidence of it. The universal repudiation of all forms of war and aggression testify to that end. The powerful re-emergence of the methods of peace to confront even the most difficult problems of our age demonstrates this point in a practically unanimous manner.
The unanimity of the civilized world in response to the crisis in the Persian Gulf is the best sign that the world requirement of security for peace is being strengthened much more rapidly than the most optimistic forecasts could have estimated. It is vitally important that we should avoid war through all diplomatic and political means available. The international machinery is being put to the test and our Organization now has a very crucial challenge facing it. If the civilised methods prove able to resolve the crisis brought about by the repugnant and offensive act of aggression against the sovereign State of Kuwait the international order will have emerged unscathed from the supreme ordeal. If not, it will be more than ever evident that a new international security order is required and that all international machinery needs to be revised. Cur Government resolutely supports the resolutions of the Security Council relating to the crisis and fervently appeals for the effective implementation without delay of those and any other resolutions that may be necessary to resolve a crisis that so seriously jeopardises world peace and development.
In this phase of contemporary history our terrible and yet so promising Central America has gradually emerged as s concrete reality in the eyes of the international community. One can safely argue that before the 1980s Central America was practically an unknown area from which only sporadic news emerged and always with an exotic overtone. In the middle of a world that is rapidly being modernised Central America seemed doomed to irretrievable historical ostracism such that it was not considered worthy of involvement in the future of civilisation. The profound political crisis of the traditional institutions, together with the major effort made by totalitarianism to seize the region - which was strategically so important in the patterns of the cold war - caused Central America to make a leap into the void. It found itself propelled from endemic anonymity to the forefront of the agenda of the world Powers and onto the headlines of the world press.
The last great confrontation of the cold war occurred in Central America. Central America was the last act of the drama on which we now see the final curtain coming down. And that result of gainful conflict whose effects we are trying to overcome at the national and regional levels has also given us an international dimension that we must now put to good use in order to establish peace and consolidate our democratic processes.
Contrary to all adversity and expectations, democracy is now a functioning reality in all the countries of Central America. But we cannot and must not lose sight of the fact that nascent democracies are fragile and depend to a considerable extent on international understanding and support. From this rostrum, I reiterate our request to the international community for resolute, concrete and substantial support for the Central American democracies and for Salvadoran democracy in particular.
We also realise that our democracies cannot request support without at the same time earning the world's credibility. Two factors are essential in that regard. We must show that we Central Americans are actually engaged in a serious process of integration amongst ourselves for peace and development. We must also show in tangible terms that each of our societies is working courageously for democratic institutional reform and the full guarantee of human rights.
We also reiterate a cordial and respectful plea to our friends, the Presidents of Central America, including Panama, for us to rise even more resolutely and energetically in the near future to meet the challenge of integration, not just economic but also social and political integration.
It is not my intention to repeat the advocacy of union, as was characteristic of the past. Bather, I seek to form the outlines as soon as possible of a Central America of nationalities, which will make it possible to preserve our individual characteristics and at the same time come to terms with the reality of a world that does not forgive isolation or acknowledge self-sufficiency.
If great blocks of nations can unite in a new type of nationality whose prime component is a common destiny, it would be absurd for us Central Americans to fail to find suitable formulas to confront in a united way the challenge of modernity, which is increasingly complex and competitive. The world already tends to see Central America as a block, and Central American cannot shirk that vision of itself from the outside world without running the severe risk of retaining a marginal status in history. 
Our priority task is to achieve general peace in Central America, which will make possible permanent democratic stability. In reference to peace, the case of El Salvador cones to mind first and foremost.
Speaking about El Salvador from this rostrum of the United Nations provides an extraordinary opportunity as always and allows us to reiterate with truth and sincerity our commitment to what we Salvadorians are doing to change our society in order to make it more prosperous and more united in the immediate future. In that regard peace is now the top priority for our Government in accordance with the most profound and urgent aspiration of the national community and with the expressed sentiments of the international community.
I take this opportunity to refer to peace in El Salvador as something quite concrete and feasible which is important to all of us and incumbent upon all of us. We must exclude no one from this peace effort unless we are to commit the same error as in the past that is leaving certain sectors out of the construction of our national destiny or in a marginal status.
As I have insistently stated since assuming the presidency I regard myself as the legitimate representative and servant of the interests of all Salvadorians even those who do not share my pattern of values and my views concerning the country. We Salvadorians are learning - and our apprenticeship is difficult and arduous but necessary - that in order to deserve to live in peace must work seriously for tolerance and mutual respect beyond ideologies and sectoral interests. Our country is historically moving in that direction as are our daily efforts. In this respect we attach great importance to the role of the political parties regardless of ideology and turn proud to inform the international community that there is now in El Salvador inter-party machinery which has come about in the climate of negotiations now prevailing in the country and in which all the political parties, of various schools of thought, are working together.
This inter-party effort, which has never been so broad or self-sustained in the history of our country, has already borne its first fruits a consensus agreement to carry out reforms and take the necessary measures to guarantee that the legislative and municipal elections of next March will be to the fullest extent possible secure and clean and have massive voter participation, so that no one can objectively call them in question.
For this purpose, the inter-party commi8aion has agreed to international monitoring of the electoral process from its initial stages. My Government, with its firm commitment to endorsing the consensus agreements resulting from the elections, expresses before this universal forum its determination to ensure that the international monitoring of the forthcoming elections will begin functioning immediately with sufficient scope and freedom to leave no doubt in anyone's mind of our will to achieve democracy.
In the light of the foregoing, we invite the Organization and its Member States to give us their full co-operation and to set in motion immediately, in a consistent and effective manner, the machinery for international monitoring of the forthcoming electoral process. In our country clean and honest elections are an important part of the democratization that has been under way since 1982.
Peace in Б1 Salvador is not going to come out of the barrel of a gun. Peace has to be gradually forged in the political understanding of the various forces involved. Xs part of that national understanding, the negotiations between the Government of the Republic and the Farabundo Marti National Liberation Force (FMLH) are a crucial factor, and they must be promoted and conducted in a reasonable manner so that they may yield permanent results for the benefit of all our people.
Throughout the year that has elapsed since I had the honour of speaking from this rostrum, we have made constant efforts on behalf of political negotiations with a view to ending the conflict. I do not wish to dwell on the regrettable fact that the FMLN broke off negotiations in November last year and launched a very violent offensive which struck unjustly at the civilian population, already severely battered by war. We have come here not to complain about what has happened in the past but rather to explain the positive things that are going on.
At the beginning of this year we came to the United Nations to request its assistance in restoring the negotiating process. This came about in April, under the auspices of the Secretary-General, Mr. Peres de Cuellar, who has at all times been eager to bring all his wisdom and energy to bear in the service of the cause of peace in El Salvador. Through his worthy representative, Mr. De Soto, we have succeeded in re-establishing the negotiating process, and this is now moving forward at such a pace that concrete results are already being achieved. Last July a substantive agreement was signed between the Government and the FMLN on the crucial aspect of respect for and guaranteeing of human rights in the country. As a consequence of that the Security Council has authorised the Secretariat to establish in El Salvador an office to do the preparatory work dealing with the verification of the agreements in all spheres that the process will produce.
I wish to emphasise that our Government places the highest possible value on the verification to be carried out by the United Nations in every aspect of the agreements resulting from the peace process. We are firmly committed to ensuring that this verification will be timely, broad and sufficient, without short-cuts or ambiguities. 
The first guarantee for peace in El Salvador is, of course, the determination of the people to achieve peace, as indicated by the serious and constant functioning of the peace machinery, both at the negotiating table and away from that table. The other guarantee is international verification, for the effectiveness of which we are prepared to give our full support and the assurances required, now and in, be future. The verification model we have supported and agreed upon in order to end this conflict once and for all is unprecedented, and this in itself is a way of demonstrating to the world our determination to achieve harmony and our absolute sincerity with regard to the free and peaceful future of the country.
Our view of peace in El Salvador comprises three fundamental elements: the strengthening of unrestricted political pluralism, in the terms guaranteed by the Constitution of the Republic; the consolidation of democratic institutions, with the unequivocal pre-eminence of the civilian branch of authority, deriving from the will of the people; and sustained and balanced economic and social development which will make it possible for El Salvador to build a model of prosperity in which everyone will have an opportunity for advancement.
We are opposed to the paternalism which causes peoples to become stultified and the populism which impoverishes them by deceiving them, and also to simplistic economic formulas which fail to take into account the human dimension of development. We believe primarily in the creative productive spirit of the human being and his inherent freedom, and that is why we have designed and put into effect a pattern of measures which, while gradually improving the economy, will make possible the realistic and accelerated reconstruction of the country. This obviously has a high political cost, but we are prepared to confront that, because we are guided by the interests of our nation. We also know that this way of thinking and this type of economic action now prevail in the world and this encourages us to move ahead without vacillation although we are prepared to make corrections and changes as necessary when the objective reality of our country so requires.
We are aware that in El Salvador a radical change is taking place, the outcome of the most profound crisis in our history. National salvation, which is the ultimate goal of my Government involves the purification of practically all our institutions and of course the armed forces are no exception.
In all honesty we can say that the civilian branch of authority is becoming stronger and stronger in our country and that, within the present process of institutional modernisation, each sector is taking its place within the orderly framework of a functional democracy.
Those who want to see El Salvador as it was in 1979 want to live in the past because they are either biased or blind. The decade of the 1960s has taught us in El Salvador more than we could have learnt in all the previous decades since independence. In the first place it has taught us the irreplaceable value of democracy, which is the best school of moderation. In democracy only the moderate prosper and the best proof of moderation is strict compliance with the laws. That is why our struggle is one on behalf of rationality and understanding and the peaceful coexistence of brothers - because we have already seen for ourselves the madness of war and we do not want even the slightest root of that fratricidal madness to remain in our soil. 
Our Government is a full-fledged member of the civilised community of nations and in this respect we assume the international responsibilities incumbent upon us. El Salvador is at this time making legitimate use of this status by having recourse to the International Court of Justice together with our sister Republic of Honduras in order to seek a settlement to a century-old frontier dispute which we hope will be terminated once and for all in mid-19Sl. Our country as we have undertaken to do and as indeed is our obligation, by virtue of our voluntary acceptance of the jurisdiction of the Court, will comply with the Court's ruling on this frontier dispute. Moreover El Salvador is fully confident that the Secretary-General of the United Nations through the Security Council, and at the request of the Presidents of Central America, particularly the President of El Salvador will continue to pursue his active mediation to resolve by political negotiations, the internal conflict still affecting our people.
Ha uphold international law absolutely and unequivocally. Our confidence in international machinery to foster the peaceful settlement of all kinds of conflicts is total. As regards the domestic conflict which is afflicting us, and which we feel now is completely out of date and totally unwarranted, our position is quite clear. We want a comprehensive solution to this conflict. We hope that the FMHŁ, having become a totally political force, will participate with all the guarantees which all political parties have in the democratic life of the country, and we trust that the solution to be found to the conflict will serve, as Mr. Perez de Cuellar rightly observes in his annual report to the Organisation, to lead "to a positive transformation of Salvadorian society". (A,45,1. p„ ft)
We look towards the past only to learn positive lessons from it, not to try to reproduce it in any way, shape or form. The responsibility of Salvadorians for this decisive phase of our history is so great that we do not believe in the simplicity of superficial solutions. All our programmes and goals look forward 

towards the immediate future and the more remote future. It would be suicidal to cling to vices, shortcomings and arbitrary behaviour or archaic privileges. Life is evolving, and minds must evolve also so that actions will respond to deeds and not to ideological mirages of any sort.
We want to live in peace. We are working to ensure that a firm and lasting peace will take root, in which there will be no type of oppression, no type of impunity and no type of exclusive fanaticism. Democracy is our ideal, and we dedicate our full energy every day to strengthening it. Democracy is built each day more with simple facts than with spectacular posturing. In that simple, natural and democratic way, we exercise power. We also nurture power in that way, because it is not our power and not anyone else's. It is the power of the people. This may seem mere talk but, in fact, it really represents our maximum challenge and, eventually, it will be our greatest conquest: affirming civil authority, not as an arbitrary type of rule, but as the authority leading the destiny of a pluralistic society, which we already are and which we shall increasingly be, in a peaceful manner.
There is no longer any reason for war to exist in El Salvador. We do not want war in El Salvador. Interpreting the mood of the people, from this rostrum, which is the highest rostrum of the nations, we would say to all the national forces, the Government of the Republic El Salvador is prepared to do its utmost, with flexibility and serenity as necessary, in order to continue to seek an exemplary peace such as the Salvadorian people deserves. In this respect, we have only two unswerving principles to uphold: the fundamental principles of representative democracy and respect for law. As regards respect for the law, we realise that it may change, of course, in accordance with the needs of the time, but change must be carried out on the rails established by the law itself. Political and social reason can motivate such change, but it can never be motivated by arbitrary wishes or the caprice of individuals or groups.
Particularly, we address the FMNL and urge it to make a mutual exercise of flexibility and realistic understanding at the negotiating table. We have repeatedly said that the mere fact that we have proposed, from the first days of our tern in Government, a permanent dialogue to seek a lasting peace in our country already moves us away from the fruitless and sterile, quarrelsome notion of victors and vanquished. Rather, we believe that this war has left us all with great lessons which we should learn so that we can put into practice these lessons to secure the peace which we want and which the country needs.
No one is trying to destroy anyone else, neither at the negotiating table, nor away from the negotiating table, nor after the negotiating table. Far from it. The greatest responsibility we have is to lower the level of individual and collective passions and to make a supreme effort of tolerance. Political and moral reasons provide abundant support for this attitude.
In accordance with the trend in today's world, and interpreting the mood of the international community, which has been set forth from this rostrum by the morally powerful voice of our sister Republic, Costa Rica, an example of democracy in the world, we are prepared to declare a unilateral cease-fire, to be put into effect as soon as the FMNL decides likewise - and this to make it possible for negotiations to move forward in an atmosphere marked by less tension and greater trust and, in particular, to provide real signals to the Salvadorian people that the political will of both parties is now firmly and permanently addressed to peace. That would be a temporary measure of effective good will, not intended to gain breathing space in the war, but rather to cement credibility and peace until the political agreements leading to a definitive cessation of armed confrontation can be arrived at. 
We are sure that a cease-fire decided on unilaterally by each one of the parties, which would enter into force at the same time, would speed up the negotiations because, in the phase that we are in now, violence merely impedes that process. Violence has many times been used as an alleged means of pressure to bring about a final solution, and all it has done is aggravate the war. Let us begin to use the resources of progressive peace-making, which are those which reality demands of us, and which the people, universally, in its suffering and stoicism yearns for.
As to the agreement on human rights entered into by the Government and the FMMŁ in San José, for us its validity is immediate, and we are prepared to welcome international verification by the United Nations when the Organisation so agrees. Let us hop, that this will be as soon as possible.
This session of the General Assembly will be remembered for very varied reasons. It is the first which has occurred since the dismantling of the cold war. However, it is taking place at a time when there are serious prospects for a regional conflict in the Middle East in which, at this very time, there is extreme tension between the forces of reason and right and those of outrageous arbitrary behaviour and barbarity.
In Europe, an impressive phenomenon is occurring. It will reach a culmination on 3 October, with the unification of Germany, which until only a few months ago seemed such a remote possibility. We welcome it and we congratulate its protagonists. This general situation of renewal and rapprochement in Europe on the threshold of 1992, when united Europe will give a new face to contemporary history, is another vivid lesson for the peoples. Two new Members have joined our Organisation - Liechtenstein and Namibia. Ha welcome both of them with deep satisfaction. In the special case of Namibia, we wish to emphasise the role played by the international community, particularly the United Nations, in the satisfactory and civilised culmination of the lengthy struggle of the noble Namibian people to achieve their independence. This is a step that provides well-founded hope to trust that definitive stability is possible in the short-term in southern Africa in the light of the principles of equality and freedom, which are necessary for a lasting solution to national and international conflicts in today's world. 
We viewed with pleasure the current dialogue between the Republic of Korea and the Democratic People's Republic of Korea, and we fervently hope that it will come to fruition for the benefit and prosperity of the noble Korean nation. None the less, we believe that there is no need to delay any further the acceptance of the Republic of Korea as a member of the United Nations, since it meets the prerequisites for membership and since, moreover, its participation would be of great value for attaining the purposes of the Charter.
In another connection, this Assembly will also be remembered for the unprecedented Presidential Summit for Children and for the unanimous concern of Governments about the catastrophic dangers of environmental deterioration, the drug traffic and drug addiction. The subject of the protection and restoration of life is now very much in the forefront of mankind's consciousness, and that fact is reflected as one of the principal concerns of this body. We join in this great effort in behalf of life on our turbulent planet and we declare our endorsement now for any initiative agreed upon in this respect. In our country, we are working pragmatically for the benefit of children and are firmly committed to bringing about a drastic reduction in the levels of malnutrition and disease and in the rate of school drop-outs during our remaining years in office. We are making a frontal assault on drug abuse and are determined to save the environment, for which we have designed, inter alia, a programme of national parks that will constitute inviolable reserves for the future.
The United Nations has been playing and will continue to play a primary role in bringing peace to Central America. We reiterate in this Assembly the need for the United Nations Observer Group in Central America to remain active, now more than ever, in order to guarantee the security of the region and eventually help to give final form to the peace agreement in El Salvador. 
We view the development of Central American and Salvadorian events with hope and realism. Our Government has declared the year 1990-1991 the Tear of Peace. Peace is on the move. We say this with firm conviction. In the last year we have worked tirelessly for peace. The Salvadorian people fervently prays and eagerly hopes that war will disappear from our land. From this rostrum, we wish to ask God to enlighten all of us so that we may soon find the only path that will lead us to the future national reconciliation.
